Citation Nr: 0605150	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-26 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
truck battery explosion.  

3.  Entitlement to service connection for degenerative joint 
disease of the right knee and right ankle.  

4.  Entitlement to service connection for residuals of leech 
bites.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand and thumb injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Albuquerque, 
New Mexico, VA Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A Social Security Administration (SSA) decision, associated 
with the claims file in August 2003, shows the veteran has 
been in receipt of SSA disability benefits from 1982.  The 
medical records in association with the disability 
determination have not been associated with the claims file.  
In addition, a February 1984 letter reflects the veteran is 
in receipt of disability retirement from December 1982.  
These records have not been associated with the claims file.  

The Board notes that the veteran underwent a VA examination 
in July 2002.  The examiner opined that it was at least as 
likely as not that degenerative joint disease of the 
bilateral hips, knees and ankles was related to the veteran's 
reported in-service injury.  The examiner also stated that, 
"It would be speculative to isolate the cause of the 
veteran's degenerative joint disease of the hips, knees, and 
ankles to the injury incurred as the veteran is 78-years-old 
and degenerative joint changes would 



be expected regardless of injury."  Clarification of the 
examiner's opinion in regard to the etiology of degenerative 
joint disease is required.  

1.  The AOJ should obtain all SSA 
records pertinent to the veteran's 
claims, to include any decisions and the 
medical records upon which those 
decisions were based.

2.  The AOJ should attempt to obtain any 
pertinent medical records in association 
with the veteran's disability 
retirement.  

3.  The AOJ should return the claims 
file to the VA examiner who conducted 
the July 2002 general medical 
examination, if available, otherwise, 
another VA examiner.  Based on a review 
of the claims file, the examiner should 
respond to the following:  Are the 
objective findings in regard to the 
lower extremities consistent with a 
crush injury?  Is it at least as likely 
as not (at least 50%) that the etiology 
of any findings, including degenerative 
joint disease in the lower extremities, 
is related to service?  A complete 
rationale should accompany any opinion 
provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 
 
 
 

